   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 1 of 17 PageID #: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 DARLENE BIESIADECKI,                               X
                                                    )
                      Plaintiff,                    )
                                                    )   Civil Action No. ___________
         v.                                         )
                                                    )   COMPLAINT FOR
 CONSOL COAL RESOURCES LP, CONSOL                   )   VIOLATIONS OF SECTIONS
 COAL RESOURCES GP LLC, JAMES A.                    )   14(a) AND 20(a) OF THE
 BROCK, MARTHA A. WIEGAND,                          )   SECURITIES EXCHANGE ACT
 MICHAEL L. GREENWOOD, DEBORAH J.                   )   OF 1934
 LACKOVIC, KURT R. SALVATORI, DAN                   )
 D. SANDMAN, JEFFREY L. WALLACE,                    )   JURY TRIAL DEMAND
 TRANSFORMER MERGER SUB LLC,                        )
 TRANSFORMER LP HOLDINGS INC., and                  )
 CONSOL ENERGY INC.,                                )
                                                    )
                      Defendants.                   X

       Plaintiff Darlene Biesiadecki (“Plaintiff”) alleges the following upon information and

belief, including investigation of counsel and review of publicly-available information, except as

to those allegations pertaining to Plaintiff, which are alleged upon personal knowledge:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action as a unitholder of CONSOL Coal Resources LP (“CCR”

or the “Partnership”) against CCR’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Section 14(a) and 20(a) of the Securities Exchange Act of

1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, arising out of the

Board’s attempt to sell the Partnership to CONSOL Energy Inc. (“CEIX”) through its wholly-

owned subsidiary Transformer LP Holdings Inc. and its wholly-owned subsidiary Transformer

Merger Sub LLC (collectively “CONSOL”).

       2.      Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading registration statement (the “S-4”) to be filed with

                                                1
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 2 of 17 PageID #: 2




the United States Securities and Exchange Commission (“SEC”) on November 13, 2020. The S-

4 recommends that CCR’s unitholders submit a written consent in favor of a proposed transaction

(the “Proposed Transaction”) whereby CCR is acquired by CONSOL. The Proposed Transaction

was first disclosed on October 23, 2020, when CCR and CONSOL announced that they had entered

into a definitive merger agreement (the “Merger Agreement”) pursuant to which CONSOL will

acquire all of the outstanding common units of CCR in exchange for 0.73 shares of CEIX common

stock per common unit of CCR (the “Merger Consideration”). The deal is valued at approximately

$34.4 million and is expected to close in the first quarter of 2021.

       3.      The S-4 is materially incomplete and contains misleading representations and

information in violation of Sections 14(a) and 20(a) of the Exchange Act. Specifically, the S-4

contains materially incomplete and misleading information concerning the sales process, financial

projections prepared by CCR management, as well as the financial analyses conducted by Intrepid

Partners, LLC (“Intrepid”), CCR’s financial advisor.

       4.      For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

defendants from taking any steps to consummate the Proposed Transaction, including filing an

amendment to the S-4 with the SEC or otherwise causing an amendment to the S-4 to be

disseminated to CCR’s unitholders, unless and until the material information discussed below is

included in any such amendment or otherwise disseminated to CCR’s unitholders. In the event

the Proposed Transaction is consummated without the material omissions referenced below being

remedied, Plaintiff seeks to recover damages resulting from the defendants’ violations.

                                             PARTIES

       5.      Plaintiff is, and has been at all relevant times, the owner of common units of CCR.

       6.      Defendant CCR is a limited partnership organized and existing under the laws of



                                                  2
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 3 of 17 PageID #: 3




the State of Delaware. The Partnership’s principal executive offices are located at 1000 CONSOL

Energy Drive, Suite 100, Canonsburg, Pennsylvania 15317. CCR common units trade on the

NYSE under the ticker symbol “CCR.”

       7.     Defendant CONSOL Coal Resources GP LLC is a Delaware limited liability and

CCR’s general partner. The directors and officers of CONSOL Coal Resources GP LLC manage

CCR, and the officers of CONSOL Coal Resources GP LLC are employed by CEIX.

       8.     Defendant James A. Brock (“Brock”) has been Chief Executive Officer (“CEO”)

of the Partnership and Chairman of the Board since 2015. Defendant Brock also serves as CEO,

President, and a director of CEIX.

       9.     Defendant Martha A. Wiegand (“Wiegand”) has been General Counsel, Secretary,

and a director of the Partnership since 2015. Weigand also serves as General Counsel of CEIX.

       10.    Defendant Michael L. Greenwood (“Greenwood”) has been a director of the

Partnership since 2015. Defendant Greenwood was a member of the Conflicts Committee formed

on August 19, 2020 to consider, negotiate and determine whether to approve the Proposed

Transaction (the “Conflicts Committee”).

       11.    Defendant Deborah J. Lackovic (“Lackovic”) has been a director of the Partnership

since 2017. Defendant Lackovic serves as the Director of Benefits of CEIX.

       12.    Defendant Kurt R. Salvatori (“Salvatori”) has been a director of the Partnership

since 2017. Defendant Salvatori serves as Chief Administrative Officer of CEIX.

       13.    Defendant Dan D. Sandman (“Sandman”) has been a director of the Partnership

since 2017. Defendant Sandman was a member of the Conflicts Committee.

       14.    Defendant Jeffrey L. Wallace (“Wallace”) has been a director of the Partnership

since 2015. Defendant Wallace was a member of the Conflicts Committee



                                              3
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 4 of 17 PageID #: 4




        15.     Defendants Brock, Wiegand, Greenwood, Lackovic, Salvatori, Sandman and

Wallace are collectively referred to herein as the “Board” or “Individual Defendants.”

        16.     Defendant CEIX is a Delaware corporation with its principal executive offices are

located at 1000 CONSOL Energy Drive, Suite 100, Canonsburg, Pennsylvania 15317. CEIX’s

common stock trades on NYSE under the ticker symbol “CEIX.” CEIX is the parent of CONSOL

Coal Resources GP LLC and employees the officers of CCR.

        17.     Defendant Transformer LP Holdings Inc. is a Delaware corporation and is a wholly-

owned subsidiary of CEIX.

        18.     Defendant Transformer Merger Sub LLC is a Delaware limited liability company

and is a wholly-owned subsidiary of Transformer LP Holdings Inc.

                                  JURISDICTION AND VENUE

        19.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        20.     Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        21.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because: (i) a significant amount of the conduct at issue

took place and had an effect in this District; and (ii) CCR is incorporated in this District.




                                                   4
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 5 of 17 PageID #: 5




                              SUBSTANTIVE ALLEGATIONS

   A. Background of the Partnership and the Proposed Transaction

       22.     CCR is a master limited partnership formed to manage and develop its sponsor’s

coal operations in Pennsylvania. CCR operates the Pennsylvania Mining Complex, and the

Partnership is a leading producer of high-British Thermal unit coal in the eastern United States.

CEIX separated from CCR’s former sponsor on November 28, 2017 and became CCR’s sponsor.

       23.     On October 22, 2020, the Board entered into the Merger Agreement with CONSOL.

       24.     According to the press release issued on October 23, 2020 announcing the Proposed

Transaction:

       CONSOL Energy Inc. to Acquire Remaining Public Stake in CONSOL Coal
                                  Resources LP

                    Enhanced financial transparency for equity market and lending
               •
                    community

               •    Increased market capitalization, public float and trading liquidity

                    Improved long-term financial position and credit metrics of
               •
                    combined entity

               •    Flexibility to further de-lever the balance sheet

                    Cost synergies that include elimination of dual public company
               •
                    reporting costs

               •    Transaction expected to close in Q1 2021

       CANONSBURG, PA (October 23, 2020) – CONSOL Energy Inc. (NYSE: CEIX)
       (“CEIX”) and CONSOL Coal Resources LP (NYSE: CCR) (“CCR”) today
       announced that they have entered into a definitive merger agreement pursuant to
       which CEIX will acquire all of the publicly held CCR common units in an all-stock
       transaction valued at approximately $34.4 million, based on the most recent closing
       price of shares of CEIX common stock.

       Under the merger agreement, CEIX will acquire all of the approximately
       10.9 million outstanding CCR common units that it does not already own at a fixed
       exchange ratio of 0.73 shares of CEIX common stock for each publicly held CCR
       common unit. This exchange ratio represents a 2.1% premium to the volume
                                                5
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 6 of 17 PageID #: 6




       weighted average exchange ratio during the 20 trading days ended October 22,
       2020. In aggregate, CEIX will issue approximately 8.0 million shares in connection
       with the proposed transaction, representing approximately 22.2% of the total CEIX
       shares that will be outstanding on a pro forma basis.

       “We are extremely excited to announce this transaction, as we believe it will
       provide significant benefits for both CEIX and CCR stakeholders” said Jimmy
       Brock, President and Chief Executive Officer of CONSOL Energy Inc. “We firmly
       believe these two companies are a much healthier entity once consolidated than
       they would be on a standalone basis, regardless of the circumstance. Simplifying
       the structure will bring immediate benefits to the combined entity such as
       improving its consolidated credit metrics, creating financial flexibility and
       eliminating dual public company costs. In the longer term, we expect this
       transaction will improve the creditworthiness of the combined entity, while also
       enhancing capital market access and trading liquidity. Finally, this merger
       accelerates our ability to return capital to our shareholders.”

       Additional Transaction Terms and Details

       The transaction terms were negotiated, reviewed and approved by the conflicts
       committee of the board of directors of CCR’s general partner and the board of
       directors of CCR’s general partner. The CCR conflicts committee is composed of
       the independent members of the board of directors of CCR’s general partner. The
       board of directors of CEIX also approved the merger agreement.

       Subject to customary approvals and conditions, the transaction is expected to close
       in the first quarter of 2021. The transaction is subject to majority approval by CCR’s
       common unitholders, approval by CEIX’s stockholders and the effectiveness of a
       registration statement related to the issuance of the new CEIX shares to CCR’s
       common unitholders. Pursuant to a support agreement entered into in connection
       with the transaction, CEIX has agreed to vote all of the CCR common units that it
       owns in favor of the transaction. CEIX currently owns approximately 60.7% of the
       outstanding CCR common units.

       In connection with the closing of the transaction, CCR’s common units will cease
       to be publicly traded and the incentive distribution rights in CCR will be eliminated.

   B. The Materially Incomplete and Misleading S-4

       25.    The Individual Defendants must disclose all material information regarding the

Proposed Transaction to CCR’s unitholders so that they can make a fully informed decision

regarding the Proposed Transaction.




                                                 6
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 7 of 17 PageID #: 7




       26.     On November 13, 2020, Defendants filed the S-4 with the SEC. The purpose of

the S-4 is, inter alia, to provide the Partnership’s unitholders with all material information

necessary for them to make an informed decision on whether to submit a written consent in favor

of the Proposed Transaction. However, significant and material facts were not provided to

Plaintiff. Without such information, CCR’s unitholders cannot make a fully informed decision

concerning whether to submit a written consent in favor of the Proposed Transaction.

               Materially Misleading Statements/Omissions Regarding the Management-
               Prepared Financial Forecasts

       27.     The S-4 discloses management-prepared financial projections for the Partnership

which are materially misleading. The S-4 indicates that, in connection with the rendering of

Intrepid’s fairness opinion, Intrepid reviewed “certain non-public projected financial data and

related assumptions of each of CCR and [CONSOL], as prepared and furnished to Intrepid by

management of [CCR’s general partner and CONSOL].” Accordingly, the S-4 should have, but

failed to, provide certain information in the projections that CCR’s management provided to the

Board and Intrepid.

       28.     Notably, defendants failed to disclose whether the financial projections for CCR

that were prepared by CONSOL management were the same projections utilized by Intrepid for

its financial analyses. For CCR, the S-4 does not disclose unlevered free cash flow, unit-based

compensation, legacy liability cash servicing costs, estimated net debt as of December 31, 2020,

or the fully diluted units outstanding as of December 31, 2020. For CONSOL, the S-4 does not

disclose unlevered free cash flow, stock-based compensation, legacy liability cash servicing costs,

estimated net debt as of December 31, 2020, fully diluted shares outstanding as of December 31,

2020, and intercompany receivable from CCR as of December 31, 2020. This omitted information




                                                7
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 8 of 17 PageID #: 8




is necessary for CCR unitholders to make an informed decision on whether to submit a written

consent in favor of the Proposed Transaction.

               Materially Incomplete and Misleading Disclosures Concerning Intrepid’s
               Financial Analyses

       29.     With respect to the Comparable Company Trading Analysis, the S-4 fails to

disclose the objective selection criteria for each company, as well as the multiples for

TEV/Adjusted EBITDA (2021E) and TEV/Adjusted EBITDA (2022E) for each selected

company. The S-4 also fails to disclose the basis for selecting the reference ranges of 3.75x to

4.25x for TEV/Adjusted EBITDA (2021E) and 3.25x to 3.75x for TEV/Adjusted EBITDA

(2022E) for CCR, and the reference ranges of 3.5x to 4.0x for TEV/Adjusted EBITDA (2021E)

and 3.0x to 3.5x for TEV/Adjusted EBITDA (2022E) for CONSOL.

       30.     With respect to the Discounted Cash Flow Analysis—CCR, the S-4 fails to disclose

whether CCR, CONSOL or Intrepid prepared the forecasted unlevered free cash flow. The S-4

also fails to disclose whether the forecasted unlevered free cash flows were the same as the ones

used by CONSOL’s financial advisors. Furthermore, the S-4 fails to disclose the basis for selecting

the estimated weighted average cost of capital from 13.75% to 17.0%, as well as the range of

perpetuity growth rates of -2.0% to 0.0% for terminal values for the unlevered free cash flow and

the range of perpetuity growth rates of -1.0% to 1.0% for terminal values for CCR’s estimated

legacy liability cash servicing. Given CCR’s high leverage and beta below 1.0, a weighted average

cost of capital below 10% would be expected. It is crucial for unitholders to know Intrepid’s

justification for using the selected range for weighted average cost of capital.

       31.     With respect to the Discounted Cash Flow Analysis—CONSOL, the S-4 fails to

disclose whether CCR, CONSOL or Intrepid prepared the forecasted unlevered free cash flow.

The S-4 also fails to disclose whether the forecasted unlevered free cash flows were the same as

                                                 8
   Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 9 of 17 PageID #: 9




the ones used by CONSOL’s financial advisors. Furthermore, the S-4 fails to disclose the basis for

selecting the estimated weighted average cost of capital from 13.75% to 16.5%, as well as the

range of perpetuity growth rates of -2.0% to 0.0% for terminal values for the unlevered free cash

flow and the range of perpetuity growth rates of -1.0% to 1.0% for terminal values for CONSOL’s

estimated legacy liability cash servicing. Given CONSOL’s high leverage and beta below 1.0, a

weighted average cost of capital below 10% would be expected. It is crucial for unitholders to

know Intrepid’s justification for using the selected range for weighted average cost of capital.

       32.     With respect to the Precedent Premiums Paid Analysis, the S-4 fails to disclose the

premiums for T-1, 10-Day VWAP, 20-Day VWAP, 30-Day VWAP, 60-Day VWAP, and 90-Day

VWAP for each selected transaction.

               Materially Incomplete and Misleading Disclosures Concerning the Flawed
               Process

       33.     The S-4 also fails to disclose material information concerning the sales process.

       34.     CONSOL controls CCR. CONSOL owns 16.8 million CCR common units as of

November 10, 2020, which is approximately 60.7% of the outstanding common units. CONSOL

also owns 100% of the membership interests of CONSOL Coal Resources GP LLC, CCR’s general

partner. Some of the officers and directors of CCR are also officers or directors of CEIX, and

CCR relies on CEIX for the employees to conduct CCR’s mining activities. CONSOL’s control

over CCR made the Proposed Transaction a fait accompli; only the timing was at issue. The S-4

notes that once CONSOL separated from CNX Resources Corporation in November 2017,

CONSOL began considering how to combine CONSOL and CCR.

       35.     On July 29, 2020, CONSOL management informed the Board that CONSOL would

be presenting a proposal for a combination of the two companies. The S-4 does not disclose

whether any of the members of CONSOL management involved in this discussion were also


                                                 9
  Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 10 of 17 PageID #: 10




officers of CCR. Throughout the process, members of CONSOL management played a critical

role. It was CONSOL’s management who resumed discussions with CONSOL’s legal and

financial advisors in June 2020 about a transaction with CCR. It was CONSOL’s management

who came up with the idea of structing a transaction as the Proposed Transaction—with CONSOL

acquiring CCR. It was CONSOL’s management who evaluated the rationale for the Proposed

Transaction throughout summer of 2020. And it was CONSOL’s management who met with the

Conflicts Committee and its legal and financial advisors to discuss financial projections and the

Proposed Transaction. It is crucial for unitholders to know whether any of the members of

CONSOL’s management involved in the process were also officers of CCR.

       36.     The Board formed the Conflicts Committee on August 18, 2020. The S-4 notes

that the Conflicts Committee was not authorized to conduct an auction process or otherwise solicit

interest from other parties in a potential transaction with the Partnership. The S-4 does not disclose

the basis for not providing the Conflicts Committee with such authority, whether the Board

discussed providing such authority to the Conflicts Committee, and the role of those directors with

a fiduciary relationship to CONSOL in the formation of the Conflicts Committee. For example,

Defendant Brock is the President and CEO of CEIX, while Defendant Salvatori is the Chief

Administrative Officer of CEIX.

       37.     CONSOL submitted a preliminary proposal to CCR on August 18, 2020, but that

proposal did not include a majority-of-the-minority vote as a condition to the Proposed

Transaction. The S-4 does not disclose whether a majority-of-the-minority vote was discussed or

considered by the Conflicts Committee, and the basis for not requiring such a vote as a condition

for entering into the Merger Agreement.




                                                 10
  Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 11 of 17 PageID #: 11




       38.     Defendant Wallace contacted Intrepid on August 14, 2020 to discuss engaging

Intrepid as the Conflicts Committee’s financial advisor. One week later, the Conflicts Committee

approved Intrepid’s retainer as financial advisor for the Proposed Transaction. The S-4 does not

disclose whether the Conflicts Committee met with Intrepid before making this decision, or

whether the Conflicts Committee was aware of any potential conflicts of interest before approving

its engagement.

       39.     Intrepid provided a number of financial analyses to the Conflicts Committee

throughout the sales process. However, these analyses were not disclosed in the S-4. This includes

the preliminary financial analyses related to CONSOL’s September 17, 2020 proposal presented

to the Conflicts Committee on September 21, 2020; the updated financial analyses presented to

the Conflicts Committee on September 30, 2020; the updated financial analyses presented to the

Conflicts Committee on October 2, 2020; the financial analyses related to CONSOL’s October 7,

2020 proposal presented to the Conflicts Committee on October 8, 2020; the financial analyses

related to CONSOL’s October 14, 2020 proposal presented to the Conflicts Committee on October

14, 2020; and the financial analyses in connection with CONSOL’s second October 20, 2020

proposal presented to the Conflicts Committee on October 20, 2020.

       40.     The S-4 notes that Intrepid had no material relationship with CONSOL, CCR or

their respective affiliates in the two years prior to rendering its fairness opinion. However, the S-

4 does not disclose whether there were any other relationships between Intrepid and CONSOL,

CCR or their respective affiliates or other services provided by Intrepid to CONSOL, CCR or their

respective affiliates for which Intrepid was compensated.

       41.     This information is necessary to provide the Partnership’s unitholders a complete

and accurate picture of the sales process and its fairness. Without this information, unitholders



                                                 11
  Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 12 of 17 PageID #: 12




were not fully informed as to the defendants’ actions, including those that may have been taken in

bad faith, and cannot fairly assess the process.       Without all material information, CCR’s

unitholders are unable to make a fully informed decision in connection with the Proposed

Transaction and face irreparable harm, warranting the injunctive relief sought herein.

       42.     In addition, the Individual Defendants knew or recklessly disregarded that the S-4

omits the material information concerning the Proposed Transaction and contains the materially

incomplete and misleading information discussed above.

       43.     Specifically, the Individual Defendants undoubtedly reviewed the contents of the

S-4 before it was filed with the SEC. Indeed, as directors of the Partnership, they were required to

do so. The Individual Defendants thus knew or recklessly disregarded that the S-4 omits the

material information referenced above and contains the incomplete and misleading information

referenced above.

       44.     Further, the S-4 indicates that on October 22, 2020, Intrepid reviewed with the

Board its financial analysis of the Merger Consideration and delivered to the Board an oral opinion,

which was confirmed by delivery of a written opinion of the same date, to the effect that the Merger

Consideration was fair, from a financial point of view, to CCR unitholders. Accordingly, the

Individual Defendants undoubtedly reviewed or were presented with the material information

concerning Intrepid’s financial analyses which has been omitted from the S-4, and thus knew or

should have known that such information has been omitted.

       45.     Plaintiff is immediately threatened by the wrongs complained of herein, and lacks

an adequate remedy at law. Accordingly, Plaintiff seeks injunctive and other equitable relief to

prevent the irreparable injury that the Partnership’s unitholders will continue to suffer absent

judicial intervention.



                                                12
  Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 13 of 17 PageID #: 13




                                        CLAIMS FOR RELIEF

                                             COUNT I

                On Behalf of Plaintiff Against All Defendants for Violations of
                     Section 14(a) of the Exchange Act and Rule 14a-9

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   Defendants have filed the S-4 with the SEC with the intention of soliciting CCR

unitholder support for the Proposed Transaction. Each of the Individual Defendants reviewed and

authorized the dissemination of the S-4, which fails to provide the material information referenced

above.

          48.   In so doing, defendants made materially incomplete and misleading statements

and/or omitted material information necessary to make the statements made not misleading. Each

of the Individual Defendants, by virtue of their roles as officers and/or directors of CCR, were

aware of the omitted information but failed to disclose such information, in violation of Section

14(a).

          49.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that such communications with unitholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          50.   Specifically, and as detailed above, the S-4 violates Section 14(a) and Rule 14a-9

because it omits material facts concerning: (i) management’s financial projections; (ii) the value

of CCR common units and the financial analyses performed by Intrepid in support of its fairness

opinion; and (iii) the sales process.


                                                 13
  Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 14 of 17 PageID #: 14




          51.   Moreover, in the exercise of reasonable care, the Individual Defendants knew or

should have known that the S-4 is materially misleading and omits material information that is

necessary to render it not misleading. The Individual Defendants undoubtedly reviewed and relied

upon the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the S-4 states that Intrepid reviewed and discussed

its financial analyses with the Board during various meetings including on October 22, 2020, and

further states that the Board relied upon Intrepid’s financial analyses and fairness opinion in

connection with approving the Proposed Transaction. The Individual Defendants knew or should

have known that the material information identified above has been omitted from the S-4,

rendering the sections of the S-4 identified above to be materially incomplete and misleading.

          52.   The misrepresentations and omissions in the S-4 are material to Plaintiff, who will

be deprived of her right to make an informed decision if such misrepresentations and omissions

are not corrected. Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable injury

that defendants’ actions threaten to inflict.

                                                COUNT II

 On Behalf of Plaintiff against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   The Individual Defendants acted as controlling persons of CCR within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of CCR and participation in and/or awareness of the Partnership’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the S-4 filed

                                                   14
  Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 15 of 17 PageID #: 15




with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of the Partnership, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

       55.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the S-4 and other statements alleged by Plaintiff to be misleading prior to the time the S-

4 was filed with the SEC and had the ability to prevent the issuance of the statements or cause the

statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Partnership, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The S-4 at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the S-4.

       57.     In addition, as the S-4 sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

S-4 purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by



                                                 15
  Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 16 of 17 PageID #: 16




their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

                                      RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from filing an amendment to

the S-4 with the SEC or otherwise disseminating an amendment to the S-4 to CCR’s unitholders

unless and until defendants agree to include the material information identified above in any such

amendment;

          B.     Preliminarily and permanently enjoining defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the S-4;

          C.     In the event that the transaction is consummated prior to the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff rescissory damages;

          D.     Directing the defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          E.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          F.     Granting such other and further equitable relief as this Court may deem just and

proper.



                                                  16
Case 1:20-cv-01611-MN Document 1 Filed 11/25/20 Page 17 of 17 PageID #: 17




                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: November 25, 2020                        RIGRODSKY & LONG, P.A.

                                           By: /s/ Gina M. Serra
                                               Seth D. Rigrodsky (#3147)
                                               Brian D. Long (#4347)
                                               Gina M. Serra (#5387)
OF COUNSEL:                                    300 Delaware Avenue, Suite 1220
                                               Wilmington, DE 19801
ROWLEY LAW PLLC                                Telephone: (302) 295-5310
Shane T. Rowley                                Facsimile: (302) 654-7530
Danielle Rowland Lindahl                       Email: sdr@rl-legal.com
50 Main Street, Suite 1000                     Email: bdl@rl-legal.com
White Plains, NY 10606                         Email: gms@rl-legal.com
Telephone: (914) 400-1920
Facsimile: (914) 301-3514                       Attorneys for Plaintiff




                                              17
